Exhibit 10.4

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.

THIRTEENTH AMENDMENT

to

PROGRAM AGREEMENTS

JPMORGAN CHASE BANK, N.A.

(SUCCESSOR BY MERGER TO

BANK ONE, N.A.)

This Thirteenth Amendment to Program Agreements (this “ Thirteenth Amendment”)
is entered into as of the 1st day of May, 2006 (the “Thirteenth Amendment
Effective Date”)  and amends  the Program Agreements , each as previously
amended, entered into by and  and among JPMorgan Chase Bank, N.A. (successor  by
merger to Bank One, N.A.), (“JPMorgan Chase”),  The Education Resources
Institute, Inc. (“TERI”),  The First Marblehead Corporation (“FMC”) and US Bank,
National Association with regard to the Guaranty Agreement between Bank One,
N.A., and TERI dated May 13, 2002 (the “ Guaranty Agreement”), the Loan
Origination Agreement between Bank One, N.A., and TERI dated May 1, 2002 (the
“Loan Origination Agreement”), the Deposit and Security Agreement among Bank
One, N.A., TERI, FMC, and US Bank National Association  (“US Bank”), dated April
30, 2001 (the “Deposit and Security Agreement) and the Note Purchase Agreement
between JPMorgan Chase and FMC dated May 1, 2002 (the “Note Purchase Agreement”)
(together, for purposes of this Amendment, the “Program Agreements”).
Capitalized terms used herein without definition  shall have the meaning set
forth  for such terms in the Program Agreements.

WHEREAS, TERI, FMC and JPMorgan Chase desire to adopt new program terms for the
2006-2007 program year for the Education One Loan Program (including the
Corporate Advantage Loan Program) and the Campus One Loan Program and to make
certain other amendments to the Program Agreements as provided herein below; and

WHEREAS,  in light  of JPMorgan Chase’s acquisition of Collegiate Funding
Services, Inc., and the parties agreement   to terminate, as memorialized in the
related  Termination Agreement (defined below), that certain Marketing Agreement
between  Collegiate Funding Services LLC (“CFS”), FMC and Charter One Bank
(“Charter”), dated as of May 15, 2002 (the “Marketing Agreement”), FMC and
JPMorgan Chase desire to provide for  the  wind-down  and transition of the
Marketing Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties, it is hereby agreed as follows:

I. Pricing. TERI and JPMorgan Chase hereby amend and restate Schedule 3.3 to the
Guaranty Agreement by adopting the Schedule 3.3 attached hereto as Exhibit A.

II. Program Guidelines. TERI and JPMorgan Chase hereby amend and restate the
Program Guidelines by adopting the Program Guidelines attached hereto as Exhibit
B.


--------------------------------------------------------------------------------


III. Minimum Purchase Price. JPMorgan Chase and FMC hereby amend and restate
Section 2.05 of the Note Purchase Agreement by adopting the Minimum Purchase
Price attached hereto as Exhibit C.

IV. Administrative Fees. Section 3.3(d) of the Guaranty Agreement, as adopted in
the Eighth Amendment, is hereby deleted in its entirety and replaced with the
following:

“Lender shall pay to TERI a Subsequent Administrative Guaranty Fee, as shown on,
and computed as set forth on, Schedule 3.3, subject to reimbursement as provided
in Section 2.05 of the Note Purchase Agreement. Fees due from the Lender to TERI
under this Section 3.3(d) shall not be subject to the Deposit and Security
Agreement.”

V. Servicing. The parties agree that, for the Campus One Loan Program, the
definition of Servicer, in all Program Agreements in which that term appears, is
hereby amended to include (in addition to the Pennsylvania Higher Education
Assistance Agency), (a) ACS Education Services, Inc., having an address at One
World Trade Center, Suite 2200, Long Beach, California 90831-2200; and (b) Great
Lakes Educational Loan Services, Inc, 2401 International Lane, Madison,
Wisconsin 53704.

VI. Marketing Commitment.

A. Subject to FMC’s  performance of its obligations under Section VI.(B) of this
Thirteenth Amendment immediately below,  Section 2.02 of the Note Purchase
Agreement, as most recently adopted in the Eleventh Amendment, is hereby amended
inserting the following in lieu thereof:

“JPMorgan Chase covenants and agrees that it shall expend the following amounts
in each calendar year (pro-rated for any partial calendar years) solely in
support of its marketing efforts for the Education One Loan Program:

(a)                      2006:   [**] dollars ($[**]);

(b)                     2007:   [**] dollars ($[**]);

(c)                      2008:   [**] dollars ($[**]);

(d)                     2009:   [**] dollars ($[**]); and

(e)                      2010:   [**] dollars ($[**]).

B. The  performance of  the obligations under  this Section VI.(B) of this
Thirteenth Amendment  shall be  a condition precedent to JPMorgan Chase’s
obligation to expend the additional marketing dollars provided for under this
Section VI.(A), above those required under the terms of the  Eleventh Amendment.

 (i)  That certain Termination Agreement of the Marketing Agreement, between the
TERI, FMC, CFS, US Bank and Charter, effective as of May 1, 2006 (the
“Termination Agreement”) shall have been executed by all parties thereto;

  (ii) FMC shall cause all  applications and inquiries for “Referral Loans” (as
such term is defined in the Marketing Agreement) received after the Termination
Date provided for under the Termination Agreement (“Post  Termination CFS
Applications” ) to be redirected to JPMorgan Chase as follows:

·                  Post  Termination CFS Applications or inquiries received
through the internet  shall be redirected to  a website designated by JPMorgan
Chase;

·                  Post  Termination CFS Applications  or inquiries received
through the phone shall be redirected to  a toll-free number designated by
JPMorgan Chase; and


--------------------------------------------------------------------------------


·                  Post  Termination CFS Applications  or inquiries received
through the mails or by fax will be responded to by a letter, the form of which
will be mutually agreed upon by JPMorgan Chase and FMC, directing such
applicants to contact JPMorgan Chase.

Any loans made resulting from such  Post Termination CFS Applications or
inquiries shall be governed by the terms of the Program Agreements, as amended
hereby.

(iii)  FMC and/or TERI, as applicable, covenant and agree that they shall make
all payments due under the Marketing Agreement and the other “Program
Agreements” referenced in the Termination Agreement as set forth in those
agreements. In addition, for all Referral Loans (as defined in the Marketing
Agreement) with disbursements  on and after March 2, 2006, that are purchased
through an FMC facilitated securitization transaction after the date of this
Amendment, FMC shall [**].

(iv) FMC and TERI agree to provide to or  to cause the applicable FMC  affiliate
administered securitization trust  to which the Referral Loans were sold to
provide, to JPMorgan Chase the data reflected on Exhibit F hereto (the “CFS Loan
Data”), in the time frame specified therein,  in order to allow Chase to
optimize its efforts to market additional loans to borrowers who had previously
received a CFS Loan (“Returning  CFS Borrowers”).  FMC and TERI  acknowledge and
agree that JPMorgan Chase, having acquired CFS, retains exclusive rights to
market TERI or FMC originated and TERI guaranteed  loans to Returning CFS
Borrowers. TERI and FMC agree not to provide to any third party, without the
prior written consent of JPMorgan Chase (except as otherwise permitted under the
Program Agreements), information relating to CFS Loans or borrowers thereunder.

VII. Parent Loan Termination. The Fourth Amendment to Program Agreements dated
as of  November 1, 2003 (“Fourth Amendment”), is hereby terminated and shall
have no further force and effect; provided, however, that the terms of the
Fourth Amendment shall continue to apply to all Parent Loan Program loans
originated pursuant to the terms thereof.

VIII. Risk-Share Provisions.

A.                                   Program Amendments.

1.                                       Definition. The following definition is
hereby added to each of the Program Agreements:

“Campus Choice Loan Program” shall mean the loan program offered to students at
TERI-approved educational institutions selected by JPMorgan Chase (“Campus
Choice Schools”) under which Campus Choice Loan Program  qualified borrowers may
receive loans as set forth in the Program Guidelines adopted in this Thirteenth
Amendment to Program Agreements for the Campus One Loan Program (as those 
Program Guidelines may be amended from time to time) and Campus Choice School
students  who would, but for the Campus Choice Loan Program otherwise be
rejected under such Program Guidelines, will be considered for a loan involving
the  pricing and modified credit terms reflected in the Exhibits attached below
applicable to the Campus Choice Loan Program, and which are adopted by this
Thirteenth Amendment.

2.                                       The parties hereby agree that the
Campus Choice Loan Program shall be considered part of the Campus One Loan
Program funded by JPMorgan Chase for all purposes under the Program Agreements,
including but not limited to origination, underwriting, disbursement, and
purchase, except as otherwise  set forth in this Thirteenth Amendment.


--------------------------------------------------------------------------------


B.                                     Note Purchase Agreement.      JPMorgan
Chase and FMC hereby agree as follows with respect to the Note Purchase
Agreement:

1.                                       Definition. The following definition is
hereby added to the Note Purchase Agreement:

“Self-Insured Loans” shall mean loans made by JPMorgan Chase under the Campus
Choice Loan Program that (a) are originated, disbursed, and serviced in
accordance with the criteria adopted in Exhibit F to the Loan Origination
Agreement (attached hereto below), as may be  amended from time to time, (b)
involve the pricing set forth in Schedule A attached to the Loan Origination
Agreement (attached hereto below), as amended from time to time, and (c) are not
subject to any of the terms of the Guaranty Agreement.

2.                                       Amendment. The following is hereby
added to the end of Section 2.01 of the Note Purchase Agreement:

“This Agreement does not apply to Self-Insured Loans, which are not eligible for
purchase hereunder.”

C.                                     Loan Origination Agreement.  JPMorgan
Chase and TERI hereby agree as follows with respect to the Loan Origination
Agreement:

1.                                       (a) The following is hereby added
following the first paragraph of Section 1(a):

“JPMorgan Chase and TERI agree that, in addition to originating loans in
accordance with the Program Guidelines, TERI shall underwrite applications and
provide loan origination services for loans made under the Campus Choice Loan
Program that would not otherwise qualify under the Program Guidelines (each such
Loan a “Self-Insured Loan”), such underwriting and origination services to be
performed in accordance with the Program Guidelines, as amended with respect to
Self-Insured Loans by the supplemental criteria developed by JPMorgan Chase,
which criteria are set forth on Exhibit F attached to the Thirteenth Amendment
to Program Agreements. For Self-Insured Loans, the interest rates and borrower
fees charged shall be those adopted by JPMorgan Chase and as set forth on
Schedule A (Attachment 2) attached to the Thirteenth Amendment to Program
Agreements, dated May 1, 2006 (such borrower fees, “Loan Origination Fees”).”

(b) Attachment 2  to this Amendment is hereby adopted as Schedule A to the Loan
Origination Agreement.

2.                                       The following is hereby added to the
beginning of the third paragraph of Section 1(a):

“If an application made by a student attending a Campus Choice School would be
rejected under the criteria in the Program Guidelines, excluding the Campus
Choice Loan Program element thereof , TERI shall review the application and
determine whether it meets the Campus Choice Loan Program criteria set forth on
Exhibit F. If the application meets such criteria, TERI shall approve the loan
and document it on credit agreement forms used from time to time for the Campus
Choice Loan Program. If the application meets such Campus Choice Loan Program
criteria, but the loan amount requested is reduced in accordance with such
criteria, TERI shall, within thirty (30) days of the  loan application date,
send a notice of adverse action and counteroffer in accordance with the Equal
Credit Opportunity Act and Regulation B thereunder, informing the borrower of
the reduced loan amount for which the borrower has been approved.”


--------------------------------------------------------------------------------


3.                                       The first sentence of Section 1(d)(2)
is hereby amended and restated in its entirety to read as follows:

“TERI will review the data for completeness according to the credit eligibility
standards established by TERI (for loans other than Self-Insured Loans, which
shall be governed by the terms of this Thirteenth Amendment) and approved and
adopted by JPMorgan Chase for TERI’s loan application review process, and will
review the Loan documentation to ensure that it has been properly filled out and
executed.”

4.                                       Section 1(d)(3) is hereby amended and
restated to read in its entirety as follows:

“When TERI has possession of all necessary data relating to a particular
applicant, it will review the data and determine whether the applicant qualifies
for a Loan in accordance with the credit standards and guidelines contained in
the Program Guidelines (or, in the case of applications in the Campus Choice
Loan Program that do not otherwise qualify under the Program Guidelines, those
contained in Exhibit F to this Agreement), as in effect from time to time and as
approved and adopted by JPMorgan Chase.”

5.                                       The first sentence of Section 1(d)(4)
is hereby amended by replacing it in its entirety with the following:

“Within three (3) business days after all necessary data has been received, TERI
will, on behalf of JPMorgan Chase, provide approval or rejection of the
application.  For the Campus Choice Loan Program [**], TERI will provide a
conditional decision within an average time of [**] from receipt of  application
(other than during scheduled maintenance periods). Decisions for graduate
creditready applications in the Campus Choice Loan Program and applications that
do not qualify for [**] of the Campus Choice Loan Program, TERI shall provide a
conditional decision in no longer than [**] after all necessary data has been
received.”

6.                                       The following is hereby added to the
end of Section 1(d)(4)(v) of the Loan Origination Agreement:

“or, for Self-Insured Loans, the amount of the Loan Origination Fee (to be
retained by Chase in accordance with the procedures set forth in Section
1(d)(6)) shown in Schedule A for such Loans, which amounts are charged by
JPMorgan Chase and added to the loan amount.”

7.                                       The following is hereby added to the
end of Section 1(d)(6) of the Loan Origination Agreement:

“The foregoing procedure shall be the same for Self-Insured Loans, except that
for such loans, JPMorgan Chase will disburse the Loan and pay the Loan
Origination Fee by (a) depositing in an account in the name of JPMorgan Chase
Bank, N.A. as Lender (the “Account”) no later than 12:00 p.m. Eastern Standard
Time [**] prior to the Disbursement Date an amount equal to the sum to be
disbursed on such date, plus the Loan Origination Fee then due with respect to
such disbursement.  JPMorgan Chase hereby authorizes TERI to access the Account
by ACH, wire or similar means to complete the payment of such Loan Origination
Fee and disbursement of the Loan on behalf of JPMorgan Chase.  Provided that
these funds are transferred by JPMorgan Chase to the Account, TERI will complete
disbursement of the Loan on the Disbursement Date by electronic funds delivered
to the school or by a check co-payable to the school and the Borrower, will
timely credit JPMorgan Chase for the Loan Origination Fee, and will forward the
Loan Origination Fee to an


--------------------------------------------------------------------------------


account established at Bank of America, N.A., in the name of JPMorgan Chase as
owner (“LOF Account”). On a monthly basis, TERI shall transfer funds in the LOF
Account to JPMorgan Chase, including without limitation, any interest accrued.”

8.                                       The following is hereby added to the
end of Section 2(b) of the Loan Origination Agreement:

“All marketing materials for the Campus Choice Loan Program shall direct
applicants to a web page created by JPMorgan Chase for that particular Campus
Choice School. JPMorgan Chase shall have full responsibility for hosting,
supporting, and maintaining such web page and for using its commercially
reasonable efforts to  ensure that Campus Choice Loan Program applicants are
directed to the proper web site and no other web site to apply for their loan.
JPMorgan Chase and TERI shall use commercially reasonable efforts to ensure that
such web link interfaces with TERI’s web application system in a manner to
obtain correct fulfillment. TERI’s website shall perform in accordance with
Sections 2(b) and Exhibit A of the Loan Origination Agreement.

TERI shall report to JPMorgan Chase monthly the total principal amount of
Self-Insured Loans (exclusive of origination fees charged to the borrower) that
are funded, approved but not yet funded, and pending approval at each Campus
Choice School. At its discretion, JPMorgan Chase may at any time close the
application channel for Self-Insured Loans at any Campus Choice School and
redirect loan applications from such Campus Choice School through a web link
that does not include the fulfillment channel for Self-Insured Loans. JPMorgan
Chase and TERI shall use commercially reasonable efforts to ensure that such web
link interfaces with TERI’s web application system in a manner to obtain correct
fulfillment.”

9.                                       The following is hereby added following
the first sentence of Section 4 of the Loan Origination Agreement:

“For Self-Insured Loans, JPMorgan Chase shall pay [**] per disbursed loan in
lieu of the fee specified in the first sentence of this Section 4 above. No
other fees shall be due from Lender under the Program Agreements for
Self-Insured Loans.”

10.                                 (a)                                  The
following is hereby added to the end of Section 6(a) of the Loan Origination
Agreement.

“TERI also agrees to provide JPMorgan Chase with the report and data specified
on Exhibit E-1 attached hereto, at the frequency and timing provided therein,
with respect to all applications for Self-Insured Loans.”

(b)                                 Attachment 3 attached hereto is hereby
adopted as Exhibit E-1 to the Loan Origination Agreement.

D.                                    Guaranty Agreement.  JPMorgan Chase and
TERI hereby agree as follows with respect to the Guaranty Agreement:

1.                                       The following definition is hereby
added:

“‘Self-Insured Loans’ shall mean Loans made in the Campus Choice Loan Program to
borrowers who would otherwise be rejected under the Program Guidelines for [**]
but who are considered


--------------------------------------------------------------------------------


for a loan involving the credit criteria set forth on Exhibit F attached to the
Thirteenth Amendment to Program Agreements, and the pricing set forth on
Attachment 2 to such Amendment, both as may be amended from time to time.”

2.                                       The following is hereby added to the
end of Section 2.1:

“This Agreement shall not apply to Self-Insured Loans.”

3.                                       The parties agree that the forms of
credit agreement used for loans in the Campus Choice Loan Program (including but
not limited to Self-Insured Loans) shall be those included with the Program
Guidelines, as amended from time to time.

4.                                       The parties agree that any Campus
Choice Loan Program loans guaranteed under the Guaranty Agreement may be
serviced by the Pennsylvania Higher Education Assistance Agency (PHEAA) (d/b/a
American Education Services), having an address at 1200 N. Seventh St.,
Harrisburg, Pennsylvania, 17102 (“AES”), or ACS Education Services, Inc., having
an address at One World Trade Center, Suite 2200, Long Beach, California
90831-2200 (“ACS”), or at such other loan servicer, subject to approval as
provided in the Program Agreements. The parties agree, however, that JPMorgan
Chase shall be free, in its discretion, to choose the servicer for Self- Insured
Loans.

5.                                       The parties agree that Schedule 3.3 to
the Guaranty Agreement, as in effect from time to time for the Campus One Loan
Program, shall apply to loans made in connection with the Campus Choice Loan
Program (excluding Self-Insured Loans, which shall be governed by Exhibit F to
the Loan Origination Agreement, as such exhibit may be amended from time to
time).

E.                                      Deposit and Security Agreement.

JPMorgan Chase, FMC, TERI, and U.S. Bank hereby agree as follows with respect to
the Deposit and Security Agreement:

1.                                       The following Section 1(p) is added to
the Deposit and Security Agreement:

“Self-Insured Loans” shall mean loans made by JPMorgan Chase under the Campus
Choice Loan Program that (a) are originated, disbursed, and serviced in
accordance with the criteria adopted in Exhibit F to the Loan Origination
Agreement, as amended from time to time, (b) involve the pricing set forth in
Schedule A attached to the Loan Origination Agreement, as amended from time to
time, and (c) are not subject to any of the terms of the Guaranty Agreement.

2.                                       The following is hereby added to the
end of the first paragraph of Section 2:

“This Agreement shall not apply to Self-Insured Loans and no funds associated
with such Loans shall be forwarded by TERI to the Agent for the Pledged
Account.”

F.                                      Servicing Agreement  FMC shall enter
into Supplements to Alternative Servicing Agreements  (“Servicing Supplements”)
with AES and ACS in the forms attached hereto as Exhibit D. The parties agree
and acknowledge that the Servicing Supplement will govern the servicing of
Campus Choice Loan Program loans in [**], once those loans are purchased under
the Note Purchase Agreement.


--------------------------------------------------------------------------------


IX. Transition/Effectiveness.

(A) Sections I- IV of this Amendment are effective as follows:

(1) for each Campus One loan for which applications are received on or after May
1, 2006,

(2) for each Education One loan for which applications are received on or after
May 5, 2006.

(B) Sections V - VII –of this Amendment shall be effective as of May 1, 2006.

(C) Section VIII of this Amendment ,governing the Campus Choice Loan Program,
shall be effective as of May 31, 2006, the implementation date for this Program,
whereupon the Tenth Amendment to Program Agreements shall be superseded by
Section VIII hereof. The Tenth Amendment shall continue to govern all
applications for the University of Phoenix Campus Loan Program prior to May 31,
2006, and loans made under the University of Phoenix Campus Loan Program after
May 31, 2006 shall be governed by the Program Agreements as amended by this
Thirteenth Amendment.

X. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.

XI. Full Force and Effect.  The Program Agreements, as amended herein,  remain
in full force and effect and are hereby ratified and confirmed.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto by their duly authorized representatives
have executed this Amendment as of the date first written above.

THE EDUCATION RESOURCES

 

JPMORGAN CHASE BANK, N.A., as successor

INSTITUTE, INC.

 

by merger to Bank One, N.A.

 

 

 

By:

/s/ William G. Davidson, Jr.

 

 

By:

/s/ Jeffrey Levine

 

Name:

William G. Davidson, Jr.

 

 

Name:

Jeffrey Levine

 

Title:

Treasurer and CFO

 

 

Title:

SVP

 

 

 

 

THE FIRST MARBLEHEAD CORPORATION

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Sandra M. Stark

 

 

By:

/s/ Karen Beard

 

Name:

Sandra M. Stark

 

 

Name:

Karen Beard

 

Title:

Executive Vice President

 

 

Title:

Vice President

 


 


--------------------------------------------------------------------------------



TABLE OF EXHIBITS

Attachment 1

 

Exhibit F to the Loan Origination Agreement (Credit Criteria for Self-Insured
Loans) ++

 

 

 

Attachment 2

 

Schedule A to the Loan Origination Agreement (Pricing for Self-Insured Loans) ++

 

 

 

Attachment 3

 

Exhibit E-1 to the Loan Origination Agreement (Reporting on Self-Insured Loans)

 

 

 

Exhibit A

 

Schedule 3.3++

 

 

 

Exhibit B

 

Program Guidelines++

 

 

 

Exhibit C

 

Minimum Purchase Price

 

 

 

Exhibit D

 

Servicing Supplements

 

 

 

Exhibit E

 

[**]

 

 

 

Exhibit F

 

CFS Loan Data

 

--------------------------------------------------------------------------------

++ Confidential treatment has been requested for this exhibit or schedule in its
entirety.


--------------------------------------------------------------------------------


Attachment 1

EXHIBIT F to the Loan Origination Agreement

Confidential treatment has been requested for this

exhibit in its entirety.


--------------------------------------------------------------------------------


Attachment 2

Schedule A to the Loan Origination Agreement

Confidential treatment has been requested for this

exhibit in its entirety.


--------------------------------------------------------------------------------


Attachment 3

EXHIBIT E-1

Origination Data for Applications for Self-Insured Loans

JPMorgan Chase to be notified of approvals and denials through Datamart.

ORIGINATIONS DATA

An electronic file containing the following information on all Chase
applications for Self-Insured Loans should be delivered [**] once program
begins:

a.

All application fields (sourced from Campus One application)

b.

All data returned from the Credit Bureau (i.e. FICO Score) captured in
CreditDesk

c.

Date that Credit Bureau report was pulled

d.

Indicator for source of Credit Bureau report (i.e. Experian, Equifax,
TransUnion)

e.

Application decision (i.e. Credit Approval/Decline/Pending, etc.)

f.

Application decision date

g.

Account Status: Booked or Not Booked

h.

Account Booked Date

i.

Loan amount

j.

Loan number

k.

Reject reason codes

l.

Pricing Tier

m.

Interest Rate

 


--------------------------------------------------------------------------------


EXHIBIT B

Program Guidelines

Confidential treatment has been requested for this

exhibit in its entirety.


--------------------------------------------------------------------------------


EXHIBIT C

Minimum Purchase Price

2.05.                        Minimum Purchase Price.

On the Purchase Date, Program Lender shall assign and convey all Seasoned Loans
included in the Pool to FMC, or a Purchaser Trust, in consideration of receipt
of the Minimum Purchase Price therefor.  For purposes of this Agreement the term
“Minimum Purchase Price” shall mean the sum of the following amounts with
respect to each of the Seasoned Loans to be purchased:

(a)          The unpaid principal amount ([**]) of the Seasoned Loans in the
Pool; plus

(b)         [**] accrued and unpaid interest on such Seasoned Loans, [**]; plus

(c)          To the extent not paid by Advanced Fees (as defined in Schedule 3.3
of the Guaranty Agreement):

(i)             [**] fees paid by [**] to [**] with respect to such Seasoned
Loans pursuant to the [**]; plus

(ii)  The amount of any [**] due to [**] at the time of the Purchase Transaction
pursuant to [**] of the [**], [**] or any [**] may [**] directly; plus

(iii) [**] amount of any [**] paid by [**] to [**] at disbursement of the loan
(excluding any [**] paid under [**]) that were not added to the purchase price
of the Seasoned Loans; plus

(iv) [**] amount of any [**] due to [**] at the time of the Purchase Transaction
pursuant to [**] of the [**], [**] or any [**] may [**] directly; plus

(d)         A marketing fee and loan premium [**]:

WITH RESPECT TO EDUCATION ONE LOANS (EXCLUDING CAMPUS ONE AND CORPORATE
ADVANTAGE)

1.               with respect to Direct to Consumer K-12 Creditworthy Loans,
[**];

2.               with respect to Direct to Consumer Continuing Education
Creditworthy Loans, [**] for [**],[**] for [**], and [**] for [**];

3.               with respect to Direct to Consumer Undergraduate Creditworthy
Loans, [**] for [**], [**] for [**], and [**] for [**];

4.               with respect to Direct to Consumer Graduate Creditworthy Loans,
[**] for [**], [**] for [**], and [**] for [**];

5.               with respect to Direct to Consumer Undergraduate Creditworthy
Expanded Tier Loans, [**] for [**];

6.               with respect to Direct to Consumer Graduate Creditworthy
Expanded Tier Loans, [**] for [**]; and

7.               with respect to Direct to Consumer Continuing Education
Creditworthy Expanded Tier Loans, [**] for [**].


--------------------------------------------------------------------------------


WITH RESPECT TO EDUCATION ONE CORPORATE ADVANTAGE LOANS:

8.               with respect to Direct to Consumer K-12 Creditworthy Loans,
[**]

9.               with respect to Direct to Consumer Continuing Education
Creditworthy Loans, [**] for [**], [**] for [**], and [**] for [**];

10.   with respect to Direct to Consumer Undergraduate Creditworthy Loans, [**]
for [**], [**] for [**], and [**] for [**];

11.   with respect to Direct to Consumer Graduate Creditworthy Loans, [**] for
[**], [**] for [**], and [**] for [**];

12.   with respect to Direct to Consumer Undergraduate Creditworthy Expanded
Tier Loans, [**] for [**];

13.   with respect to Direct to Consumer Graduate Creditworthy Expanded Tier
Loans, [**] for [**]; and

14.   with respect to Direct to Consumer Continuing Education Creditworthy
Expanded Tier Loans, [**] for [**].

WITH RESPECT TO CAMPUS ONE LOANS (SERVICED AT AES):

15.   with respect to Bank One Campus Loan Program Continuing Education
Creditworthy Loans, [**] for [**];

16.   with respect to Bank One Campus Loan Program Undergraduate Creditworthy
Loans, [**] for [**] as well as the tier for Creditworthy Undergraduate
Students;

17.   with respect to Bank One Campus Loan Program Graduate Creditworthy Loans,
[**] for [**] as well as the tier for Creditworthy Graduate Students;

18.   with respect to Bank One Campus Loan Program Graduate Credit-ready Loans,
[**];

19.   with respect to Bank One Campus Loan Program Undergraduate Creditworthy
Health Profession Loans; Graduate Creditworthy Health Profession Loans;
Accelerated Creditworthy Health Profession Loans; and Residency Creditworthy
Health Profession Loans; [**] for [**] as well as [**] for Creditworthy HPL
Students;

20.   with respect to Bank One Campus Loan Program Graduate Credit-ready Health
Profession Loans; Accelerated Credit-ready Health Profession Loans; and
Residency Credit-ready Health Profession Loans, [**];

21.   with respect to Bank One Campus Gold Loan Program Continuing Education
Creditworthy Loans, [**] for [**];

22.   with respect to Bank One Campus Gold Loan Program Undergraduate
Creditworthy Loans, [**] for [**] as well as [**] for Creditworthy Undergraduate
Students;

23.   with respect to Bank One Campus Gold Loan Program Graduate Creditworthy
Loans, [**] for [**] as well as [**] for Creditworthy Graduate Students;

24.   with respect to Bank One Campus Gold Loan Program Graduate Credit-ready
Loans, [**];

25.   with respect to Bank One Campus Gold Loan Program Undergraduate
Creditworthy Health Profession  Loans; Graduate Creditworthy Health Profession
Loans; Accelerated Creditworthy Health Profession  Loans; and Residency
Creditworthy Health Profession  Loans, [**] in [**] as well as [**] for
Creditworthy HPL Students;

26.   with respect to Bank One Campus Gold Loan Program Graduate Credit-ready
Health Profession  Loans; Accelerated Credit-ready Health Profession  Loans; and
Residency Credit-ready Health Profession Loans, [**].

WITH RESPECT TO CAMPUS ONE LOANS (SERVICED AT ACS):

27.   with respect to Bank One Campus Loan Program Continuing Education
Creditworthy Loans, [**] for [**];

28.   with respect to Bank One Campus Loan Program Undergraduate Creditworthy
Loans, [**] for [**] as well as [**] for Creditworthy Undergraduate Students;


--------------------------------------------------------------------------------


29.   with respect to Bank One Campus Loan Program Graduate Creditworthy Loans,
[**] for [**] as well as [**] for Creditworthy Graduate Students;

30.   with respect to Bank One Campus Loan Program Graduate Credit-ready Loans,
[**];

WITH RESPECT TO CAMPUS ONE LOANS (SERVICED AT GREAT LAKES):

31.   with respect to Bank One Campus Loan Program Continuing Education
Creditworthy Loans, [**] for [**];

32.   with respect to Bank One Campus Loan Program Undergraduate Creditworthy
Loans, [**] for [**] as well as [**] for Creditworthy Undergraduate Students;

33.   with respect to Bank One Campus Loan Program Graduate Creditworthy Loans,
[**] for [**] as well as [**] for Creditworthy Graduate Students;

34.   with respect to Bank One Campus Loan Program Graduate Credit-ready Loans,
[**];

35.   with respect to Bank One Campus Loan Program  Undergraduate Creditworthy
Health Profession Loans; Graduate Creditworthy Health Profession Loans;
Accelerated Creditworthy Health Profession Loans; and Residency Creditworthy
Health Profession Loans; [**] for [**] as well as [**] for Creditworthy HPL
Students;

36.   with respect to Bank One Campus Loan Program Graduate Credit-ready Health
Profession Loans; Accelerated Credit-ready Health Profession Loans; and
Residency Credit-ready Health Profession Loans, [**];

(e) MINUS any Advanced Fees (as defined in Schedule 3.3 to the Guaranty
Agreement) reimbursed to Lender by TERI pursuant to Schedule 3.3 of the Guaranty
Agreement.


--------------------------------------------------------------------------------


EXHIBIT D

Servicing Supplements

SUPPLEMENT TO

ALTERNATIVE SERVICING AGREEMENT

BETWEEN

ACS EDUCATION SERVICES, INC. AND

THE FIRST MARBLEHEAD CORPORATION

THIS Supplement is made this 1st day of May, 2006, by and between ACS Education
Services, Inc., having an address at One World Trade Center, Suite 2200, Long
Beach, California 90831-2200 (herein called the “Servicer”), and The First
Marblehead Corporation, having an address at 800 Boylston St., 34th Floor,
Boston, MA 02199 (“FMC”).  Capitalized terms used herein without definition have
the meanings given to them in the Alternative Servicing Agreement between the
Servicer and FMC dated as of March 1, 2005, as amended (“Agreement”).

WHEREAS, the Servicer and FMC entered the Agreement, pursuant to which the
parties agreed to designate from time to time TERI-guaranteed loan programs to
be covered by the Agreement; and,

WHEREAS, the Servicer, Special Purpose Entity (“SPE”) and FMC wish to designate
JPMorgan Chase Campus Choice Loan Program loans purchased by FMC or an SPE as
TERI-guaranteed loans covered by the Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Supplement and the fees to be paid by FMC to the Servicer under the Agreement,
and intending to be legally bound, the parties to this Supplement do hereby
agree as follows:

1.                                       Solely for the purpose of identifying
Student Loans to be Serviced under the Agreement, the definition of “Program
Guidelines” in Section 1.9 of the Agreement is hereby amended to add the Campus
Choice Loan Program loans, the servicing of which by Servicer is intended to be
within the scope of the Agreement. Campus Choice Program loans are in all
respects identical to JPMorgan Chase Campus One loans, but are branded
separately.

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed as of the month, day and the year first above written.

ACS EDUCATION SERVICES, INC.

 

THE FIRST MARBLEHEAD
CORPORATION

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


SUPPLEMENT TO

ALTERNATIVE SERVICING AGREEMENT

BETWEEN

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY

AND

THE FIRST MARBLEHEAD CORPORATION

THIS Supplement is made this 1st day of May, 2006, by and between the
Pennsylvania Higher Education Assistance Agency, a public corporation and
governmental instrumentality organized under the laws of the Commonwealth of
Pennsylvania, having an address at 1200 North Seventh Street, Harrisburg,
Pennsylvania 17102 (herein called the “Servicer”), and The First Marblehead
Corporation, having an address at 800 Boylston St., 34th Floor, Boston, MA 02199
(“FMC”).  Capitalized terms used herein without definition have the meanings
given to them in the Alternative Servicing Agreement between the Servicer and
FMC dated as of October 16, 2001, as amended by a First Amendment to Alternative
Servicing Agreement dated as of November 1, 2001, a Second Amendment to
Alternative Servicing Agreement dated as of November 1, 2001, a Third Amendment
to Alternative Servicing Agreement dated as of May 1, 2003, and a Fourth
Amendment dated August 1, 2003 (“Agreement”).

WHEREAS, the Servicer and FMC entered the Agreement, pursuant to which the
Parties agreed to designate from time to time additional TERI-guaranteed loan
programs to be covered by the Agreement; and,

WHEREAS, the Servicer, Special Purpose Entity (“SPE”) and FMC wish to designate
JPMorgan Chase Campus Choice Loan Program Loans purchased by FMC or an SPE as
TERI-guaranteed loans covered by the Agreement, and

WHEREAS the Agreement provides in Section 1.9 thereof that “[t]he term [Program
Guidelines] also refers to any other loan program guidelines governing loans
guaranteed by TERI that the parties hereto may designate as covered by this
Agreement in a written supplement to [the] Agreement.”

NOW, THEREFORE, in consideration of the mutual promises contained in this
Supplement and the fees to be paid by FMC to the Servicer under the Agreement,
and intending to be legally bound, the Parties to this Supplement do hereby
agree as follows:

1.                                       Solely for the purpose of identifying
Student Loans to be Serviced under the Agreement, the definition of “Program
Guidelines” in Section 1.9 of the Agreement is hereby amended to add the Campus
Choice Loan Program loans, the servicing of which by Servicer is intended to be
within the scope of the Agreement. Campus Choice Program loans are in all
respects identical to JPMorgan Chase Campus One loans, but are branded
separately.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be duly
executed as of the month, day and the year first above written.

PENNSYLVANIA HIGHER

 

THE FIRST MARBLEHEAD

EDUCATION ASSISTANCE AGENCY

 

CORPORATION

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Date

 

Date

 

 

 

 

 

 

 

 

 

Federal Tax Identification Number

 

 

 

 

 

 

Approved as to form and legality

 

 

 

 

 

 

 

 

 

 

 

 

PHEAA Chief Counsel

 

 

 


--------------------------------------------------------------------------------


EXHIBIT E

Confidential treatment has been requested for this

exhibit in its entirety.


--------------------------------------------------------------------------------


EXHIBIT   F
CFS Loan Data

CFS Loan Data to be Provided: The data referenced in Exhibit E to the Marketing
Agreement.

Schedule for Delivery of CFS Loan Data:

1. CFS Loan Data relating to CFS Loans sold in securitization transactions prior
to the March 9, 2006 transaction shall be provided  within thirty (30) days of
the execution of this Thirteenth Amendment.

2. CFS Loan Data relating to CFS Loans sold in  the March 9, 2006 securitization
transaction shall be provided  within sixty (60) days of the execution of this
Thirteenth Amendment.


--------------------------------------------------------------------------------